t c summary opinion united_states tax_court john bothe and barbara bothe petitioners v commissioner of internal revenue respondent docket no 6737-04s filed date stanley pressment for petitioners michelle l maniscalco for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax all adjustments that give rise to the deficiency have been agreed upon by the parties--their dispute involves an item reported on petitioners’ federal_income_tax return john bothe petitioner sued his former employer petitioners included the settlement proceeds from that lawsuit in the income reported on their return they now take the position that it was a mistake to have done so the issue for decision is whether those settlement proceeds are excludable from income pursuant to sec_104 background some of the facts have been stipulated and are so found petitioners are married to each other they filed a timely joint federal_income_tax return at the time the petition was filed in this case they resided in corfu new york years ago at age petitioner began working at the new jersey sports and exposition authority a k a the meadowlands racetrack the meadowlands in he became an assistant race track announcer there in petitioner became the head race track announcer starting as teenager and continuing throughout his employment at the meadowlands petitioner suffered from migraine headaches a condition known to his supervisors at the meadowlands over the years petitioner’s migraine headaches have been so severe that at times he required hospitalization petitioner’s migraine headaches have caused panic attacks as well as feelings of anxiety and depression in addition to other health problems petitioner’s migraine headaches also caused problems with his voice petitioner began betting on horse races as a teenager during his employment at the meadowlands petitioner was running to the window all the time in between races and making bets after petitioner’s gambling habit began to affect his work performance he was told by meadowlands management that he needed professional help to deal with his gambling problem in petitioner began treatment for compulsive gambling in petitioner joined gamblers anonymous in date petitioner lost his voice and had trouble with his eyesight as a result petitioner missed approximately a month and a half of work the meadowlands placed petitioner on paid temporary disability during this time and encouraged him to seek treatment after undergoing treatment from several doctors petitioner ultimately returned to work at the meadowlands the meadowlands made special accommodations for petitioner which included a custom binoculars stand and a larger television monitor according to petitioner the meadowlands was really being accommodating in date the meadowlands asked petitioner to participate in a television program to report on various aspects of the meadowlands horse races in addition to his duties as a race track announcer the meadowlands requested that petitioner interview horse owners and trainers and handicap the horse races petitioner declined to participate in the television program because he believed it would jeopardize the ongoing treatment for his gambling addiction petitioner’s doctors also advised him against any involvement in handicapping the horse races after petitioner declined to accept the additional job duties the meadowlands informed petitioner that his salary would be reduced at that time petitioner consulted an attorney by letter dated date petitioner’s attorney notified the meadowlands that petitioner’s addiction to gambling would be considered a handicap and that it is unlawful for employers to discriminate against persons on the basis of either a mental or physical handicap nevertheless petitioner’s salary was reduced as threatened on date petitioner filed a complaint against the meadowlands the original complaint in the superior court of new jersey morris county the lawsuit the original complaint advances two causes of action employment discrimination and intentional infliction of emotional distress petitioner sought the following relief with respect to the employment discrimination reinstatement of his previously-in-effect employment conditions an injunction restraining the meadowlands from further violations of the new jersey law against discrimination n j stat ann through west damages for lost income and medical and fringe_benefits compensation_for injury to petitioner’s professional stature and loss of public esteem compensation_for petitioner’s reduced prospects for future employment reasonable attorney’s fees and litigation costs and punitive_damages with respect to the count alleging intentional infliction of emotional distress petitioner requested compensatory and punitive_damages petitioner remained employed by the meadowlands after he filed his complaint during date petitioner suffered severe migraines and lost his voice sometime during or shortly before date petitioner was placed on paid disability on date petitioner filed an amended complaint the amended complaint in the lawsuit and included two executives employees of the meadowlands as co-defendants the amended complaint advances three causes of action employment discrimination reprisal against petitioner by the meadowlands for filing the lawsuit and violation of the new jersey conscientious employee protection act n j stat ann through west by the two named executives employees of the meadowlands with respect to the first two causes of action petitioner sought damages for lost earnings including medical and fringe_benefits damages for mental and emotional distress compensation_for injury to petitioner’s professional stature and loss of public esteem compensation_for petitioner’s reduced prospects of future employment reasonable attorney’s fees and litigation costs and punitive_damages petitioner also sought compensatory and punitive_damages for mental and emotional distress with respect to the third cause of action according to petitioner the whole basis of the lawsuit was that he felt he was being discriminated because he was going to gamblers anonymous ultimately the lawsuit was settled james h lockwood mr lockwood the meadowlands’ associate counsel and longtime member of its legal department participated in the settlement negotiations in order to settle the lawsuit the meadowlands originally proposed that petitioner continue his employment with the meadowlands as a per_diem employee the common status of other race track announcers at the meadowlands rather than a full-time salaried employee the meadowlands further proposed a 5-year contract that would essentially pay petitioner his current salary but provide no fringe_benefits in addition petitioner would work about fewer nights during the year and not be required to handicap the horse races however after petitioner made negative comments about the meadowlands to the local media the meadowlands withdrew its proposal to allow petitioner to continue in its employ as a per_diem employee the meadowlands resumed settlement negotiations with petitioner and his counsel with the sole desire to end petitioner’s employment with the meadowlands during the settlement negotiations petitioner made no request for compensation with respect to any physical injury or physical sickness on date petitioner and the meadowlands entered into a settlement agreement and general release the settlement agreement under the terms of the settlement agreement petitioner generally released the meadowlands from all actions or claims arising out of petitioner’s employment with the meadowlands in exchange for payments totaling dollar_figure and his resignation as an employee of the meadowlands the settlement agreement also states that the meadowlands and petitioner were entering into the settlement agreement to avoid the costs of litigation in the settlement agreement meadowlands expressly denies any liability with respect to the claims alleged by petitioner the settlement agreement makes no reference to a physical injury or physical sickness resulting from the meadowlands’ actions nor does the settlement agreement specifically carve out any portion of the settlement payment as a settlement on account of personal physical injury or physical sickness petitioner officially terminated his employment with the meadowlands on date during petitioner received settlement proceeds of dollar_figure from the meadowlands the settlement proceeds as previously noted petitioners filed a timely joint federal_income_tax return the income reported on that return includes the settlement proceeds on date petitioners submitted a form 1040x amended u s individual_income_tax_return for the taxable_year on the amended_return petitioners excluded the settlement proceeds from their gross_income the amended_return was treated as a claim_for_refund and denied by respondent discussion sec_61 provides generally and broadly that gross_income includes all income from whatever source derived exclusions from gross_income must be specifically provided for and are narrowly construed 515_us_323 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 further provides that emotional distress shall not be treated as a physical injury or physical sickness for purposes of sec_104 t he term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 amounts are excludable from gross_income under sec_104 only if the underlying cause of action giving on the amended_return petitioners exclude settlement proceeds of dollar_figure from gross_income and not dollar_figure the parties do not explain this difference however this discrepancy is of no significance to our conclusion rise to the recovery is based on tort or tort-type rights and the damages are received on account of personal injuries or sickness commissioner v schleier supra pincite we start our analysis with a focus on whether the settlement proceeds were received on account of personal physical injuries or physical sickness according to petitioner they were according to respondent they were not for the following reasons we agree with respondent the term damages received as used in sec_104 means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs when damages are received pursuant to a settlement agreement as here the nature of the claim that was the actual basis for settlement as opposed to the validity of that claim controls whether the amounts are excludable under sec_104 504_us_229 105_tc_396 subsequent to 515_us_323 congress amended sec_104 to provide that amounts are excludable only if received on account of personal physical injuries or physical sickness sec_104 emphasis added small_business job protection act of publaw_104_188 sec 110_stat_1838 effective for amounts received after date although the amendment narrows the scope of sec_104 it does not otherwise affect the analysis set forth in commissioner v schleier supra see goode v commissioner tcmemo_2006_48 prasil v commissioner tcmemo_2003_100 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir w here an amount is paid in settlement of a case the critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra an important factor in making such determinations is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 if the payor’s intent cannot be clearly discerned from the settlement agreement the intent of the payor must be determined from all the facts and circumstances of the case including the complaint filed and details surrounding the litigation id robinson v commissioner supra pincite under the terms of the settlement agreement petitioner generally released the meadowlands from all actions or claims arising out of petitioner’s employment with the meadowlands in exchange for the settlement proceeds and his resignation as an employee of the meadowlands the settlement agreement also states that the meadowlands and in their brief petitioners take the position that sec_7491 is applicable and the burden_of_proof on this issue rests with respondent to the extent that it does we find that respondent has met that burden petitioner were entering into the settlement agreement to avoid the costs of litigation and that the meadowlands expressly denied any liability with respect to the claims alleged by petitioner the settlement agreement does not allocate any part of the settlement payment to a personal physical injury or physical sickness indeed the settlement agreement makes no reference to a physical injury or physical sickness resulting from the meadowlands’ actions nor does the settlement agreement specifically carve out any portion of the settlement payment as a settlement on account of personal physical injury or physical sickness although the settlement agreement provides that any payment petitioner was to receive pursuant to the settlement is in the nature of compensation_for any and all claims for alleged personal injuries pain and suffering claimed by petitioner mr lockwood testified that the meadowlands did not intend the settlement agreement to compensate petitioner for any physical injury or physical sickness the amended complaint filed in the lawsuit also fails to support petitioner’s position here the amended complaint states that specifically the case involves discrimination against a party afflicted with that species of mental and psychological handicap commonly referred to as compulsive gambling the complaint did not seek specific damages with respect to any physical injury or physical sickness furthermore petitioner testified that the whole basis of the lawsuit was that he felt he was being discriminated because he was going to gamblers anonymous finally we note that mr lockwood testified that the settlement payment was made to compensate petitioner for lost time and so that mr bothe would cease to be employed by the meadowlands in any capacity mr lockwood further testified that at no time during the settlement negotiations did petitioner allege that he had suffered any physical injury or physical sickness as a result of his employment by the meadowlands nor was it the meadowlands’ intention to compensate petitioner for any physical injury or physical sickness mr lockwood’s testimony on these points is corroborated by a statement in the settlement agreement that provides that for income_tax purposes the amount to be paid to petitioner is in the nature of compensation based upon the foregoing we conclude that petitioner did not receive the settlement payment on account of any personal physical injury or physical sickness as those terms are used in sec_104 accordingly we need not address whether the underlying cause of action giving rise to the settlement was based upon tort or tort-type rights see commissioner v schleier u s pincite we find that the settlement payment is not excludable from petitioners’ income under the provisions of sec_104 and petitioners’ claim for a refund is denied reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and to ensure that any agreements between the parties are properly taken into account petitioners’ claim_for_refund is denied and decision will be entered under rule
